Citation Nr: 0328521	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as chronic lung disease, 
severe cough with bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 until 
September 1978.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida (hereinafter RO).
Although the RO adjudicated 12 different claims raised by the 
veteran, the veteran has appealed only his claim for 
entitlement to service connection for COPD.  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The RO should make as many attempts 
as necessary to obtain medical records 
concerning the treatment the veteran 
received at the Orlando Naval Training 
Center, from October 1978 through 
December 1995, when, according to the 
veteran, the records were turned over to 
National Personnel Records Center 
(NPRC).  The RO will end its efforts to 
obtain such records only if the NPRC 
advises the RO that the requested 
records do not exist or are 
irretrievably missing.

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an 
updated VA examination by the 
appropriate physician for his COPD.  The 
claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to the 
veteran's service records, the veteran's 
private medical records and the VA 
examination reports.  The pertinent 
service medical records are contained in 
a manila envelope located at the back of 
the claims folder and marked as 
"Pertinent Service Medical Records."

3.	The examiner should conduct all 
indicated tests and studies, and 
specifically, as suggested by the report 
of the January 3, 2003 VA examination, 
should conduct further pulmonary 
function testing of the veteran and 
should provide a detailed report of all 
findings.  (See Diagnostic Clinical Test 
Results section of VA examination 
report, dated in January 3, 2003, tabbed 
on the left with a yellow flag.)  The 
examiner should note all signs and 
symptoms of the condition.  In addition, 
the examiner's report should reflect a 
review of the entire evidentiary record.  

The record suggests that the veteran has 
COPD, and the examiner is requested to 
confirm this diagnosis.  If the veteran 
currently has COPD, the examiner is 
requested to review the file to 
determine whether this disorder (or any 
other chronic respiratory order 
diagnosed) is etiologically related to 
the lung problems noted during service.

The record shows that the veteran, on 
examination conducted by VA in January 
2003, reported that he had smoked two 
packs of cigarettes per day for more 
than 30 years.  Following this 
examination, which did not include a 
review of the claims folder, the 
diagnosis, in pertinent part, was 
"Chronic obstructive pulmonary disease 
by history."  The examiner should 
address the relationship, if any, of the 
veteran's reported 30-year tobacco use 
and his current diagnosis of COPD.  

If, in his or her evaluation of the 
veteran, the examiner finds that the 
veteran's COPD is not related to 
service, he or she should comment on the 
July 14, 2000 medical opinion of Dr. 
Ciufo, tabbed on the left with a yellow 
flag, which states that based upon a 
review of the veteran's service medical 
records, it is at least as likely as not 
that the veteran's "chronic lung 
disease" began in service.

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for entitlement to 
service connection for COPD, to include 
a summary of the evidence and discussion 
of all pertinent regulations, including 
the reports from the examination 
requested above and the VCAA.  In 
addition, the RO should take care to 
ensure that, in any supplemental 
statement of the case issued pursuant to 
its adjudication of the veteran's claim 
for entitlement to service connection 
for COPD, the reasons and bases for its 
determination are set forth in detail.  
If the veteran's claim is not granted, 
the case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Park IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




